DETAILED ACTION
	Claims 1, 4-8, 11, and 15-16. Claims 2-3, 9-10, and 12-14 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to claims 1 and 8 have overcome the rejection under 35 U.S.C. 112(b). The rejection of claims 1, 4, 8, and 11 under 35 U.S.C. 112(b) has been withdrawn. The examiner notes that the rejection of claim 5 and corresponding dependent claims 6-7 under 35 U.S.C. 112(b) are maintained in light of the amendments; see the response to arguments and rejections below.

Response to Arguments
Applicant's arguments regarding the rejection of claim 5 and corresponding dependent claims 6-7 under 35 U.S.C. 112(b) in the section titled “Claim Rejections – 35 USC 112” starting on page 7 of the reply filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the technical features “wherein the server scores the high-precision map according to a navigation map corresponding to the front road section” have been deleted from claims 1, 5, and 8. The examiner notes that the language in question has been deleted from claims 1 and 8, and that the rejection of claims 1, 4, 8, and 11 under 35 U.S.C. 112(b) has been withdrawn accordingly. However, the examiner understands that this language has not been deleted from claim 5 as argued by Applicant; claim 5 recites “scoring the high-precision map according to the navigation map”.
Applicant goes on to argue, in the context of claims 15 and 16, that the technical features as stated above are clear, where the scoring value represents a matching degree between the navigation map of the front road section and the received high-precision map, and can be obtained by comparing the received high-precision map with the navigation map of the front road section. However, the examiner understands that such limitations as to the nature of the scoring of the high-precision map according to the navigation map are not recited in the claim as drafted. Additionally, the scoring is not explicitly defined in the specification. Therefore, it is the examiner’s opinion that claim 5 remains indefinite for failing to point out and distinctly claim the subject matter which the inventor regards as the invention; the rejection of claim 5 and corresponding dependent claims 6-7 under 35 U.S.C. 112(b) are maintained. See the rejections below.

Applicant's arguments regarding the rejection of claims 1, 5, and 8 under 35 U.S.C. 103 in the section titled “Claim Rejections – 35 USC 103” starting on page 8 of the reply filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Zlot does not teach the technical feature “determining whether the current location is an entry point of a road; and when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road.” However, it is the examiner’s opinion that the combination of Lathrop (WO 2014/139821 A1) and Zlot (US 2019/0302801 A1) discloses the limitations as claimed.
For example, Lathrop discloses obtaining a current location of the autonomous vehicle (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system); and
determining whether the current location is an entry point of a road (In paragraph [0049], Lathrop discloses that upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle; the examiner understands that the vehicle must determine if its position is the entry point of a “road”, where the “road” may be the segment on the route wherein the PA value is below a certain threshold (without adequate map data)).
Zlot teaches when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively).
Applicant argues that because the map creation system of Zlot uses AV (autonomous vehicle) sensor logs stored in the AV sensor log database, that the localization map can be constructed based on historical sensor logs regardless of the current location of the autonomous vehicle, and therefore Zlot does not teach “when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road”; however, the examiner disagrees. The examiner understands that the map generation of Zlot must at least take place “when the current location is the entry point of the road” and “starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road” where the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region. See also paragraph [0033], where Zlot further teaches that an AV (autonomous vehicle) can upload its logged sensor data to the AV management system 130 through an AV interface 140 continuously, and paragraph [0034] where Zlot describes that the “georeferenced trajectory estimation system 160 implements a pipeline that takes the raw sensor data in the logs and aligns vehicle trajectories into a common coordinate frame so that the map creation system 170 can generate and update localization maps”. Additionally, the examiner understands that the claim language does not otherwise preclude the map generation from taking place externally from the vehicle, or preclude the map generation from additionally utilizing preexisting logged sensor data from other vehicles, for example. Therefore, the examiner maintains the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Lathrop (WO 2014/139821 A1), in view of Zlot (US 2019/0302801 A1). Similar reasoning is applied to independent claims 5 and 8. See the rejections below.

Claim Objections
Claim 11 is objected to because of its dependency on a canceled claim. Claim 11 recites “The high-precision map generation device according to claim 9”; however, claim 9 has been canceled, and therefore claim 11 does not possess proper dependency as drafted.
For the purpose of examination below, the examiner considers claim 11 as if it reads “The high-precision map generation device according to claim 8” however appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites “scoring the high-precision map according to the navigation map”. The term “according” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear how the navigation map should be used to produce the scoring value, or what the scoring value is meant to represent. Similarly, claim 5 also recites saving the high-precision map “when a scoring value is greater than a preset threshold”; the examiner understands that it would be unclear to a person having ordinary skill in the art before the effective filing date how to determine the scoring value for comparison to a threshold. The specification recites that “the preset threshold refers to a preset value for determining whether the high-precision map reported by the autonomous vehicle meets the standard” on page 13, however the “standard” to which the map is scored is not further defined. Therefore, claim 5 and corresponding dependent claims 6-7 are rejected under 35 U.S.C. 112(b).
Similar reasoning is applied to claims 15 and 16, which each recite “wherein the server scores the high-precision map according to a navigation map corresponding to the front road section, and when a scoring value is greater than a preset threshold, the server adopts the high-precision map”. Therefore, claims 15-16 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (WO 2014/139821 A1), in view of Zlot (US 2019/0302801 A1).

Regarding claim 1, Lathrop teaches a high-precision map generation method, comprising: 
obtaining a local high-precision map in an autonomous vehicle (In paragraph [0040] and figures 1 and 2, Lathrop teaches that using the data obtained from the data sources of fig. 2 (satellite data, a vehicle data source, and/or a probe car as described in paragraph [0036]), the navigation system generates the map illustrated in fig. 1, or more specifically that the data from the individual data sources is aggregated to obtain an accurate depiction of the area surrounding the vehicle);
obtaining a destination of the autonomous vehicle (In paragraph [0059], Lathrop teaches the user entering the destination input directly through the vehicle mounted controls of the navigation system);
determining whether there is a high-precision map corresponding to a front road section according to the destination and the local high-precision map (In paragraph [0027], Lathrop teaches that a semi-autonomous vehicle may not have data pertaining to one or more segments of a navigational route due to, for example, the data having never been collected and stored into a database for subsequent use by automated vehicles; in paragraph [0044], Lathrop teaches calculating a PA (“Percent Autonomous”) value for route segments; i.e. “If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N%”; see also paragraph [0049] where a determination on whether the PA value is above a certain threshold for an upcoming segment of the route is described); and
when there is no high-precision map corresponding to the front road section, prompting a driver of the autonomous vehicle to switch to a manual driving mode (In paragraph [0049], Lathrop teaches that upon approaching a segment on the route wherein the PA value is below a certain threshold, i.e. there is not adequate map data, the vehicle will warn the driver ahead of time to take manual control); and
wherein the map information comprises point cloud data and image data collected by the radar and the camera (In paragraph [0021], Lathrop teaches that autonomous vehicles may also be configured to sense their surroundings using technologies such as radar and computer vision), and generating the high-precision map according to the map information comprises: 
obtaining a current location of the autonomous vehicle (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system); and
determining whether the current location is an entry point of a road (In paragraph [0049], Lathrop discloses that upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle; the examiner understands that the vehicle must determine if its position is the entry point of a “road”, where the “road” may be the segment on the route wherein the PA value is below a certain threshold (without adequate map data)).
Lathrop does not explicitly disclose after the autonomous vehicle enters the front road section, collecting map information by a radar and a camera of the autonomous vehicle, and generating the high-precision map according to the map information; and
when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road.
However, Zlot teaches after the autonomous vehicle enters the front road section, collecting map information by a radar and a camera of the autonomous vehicle, and generating the high-precision map according to the map information (In paragraphs [0011]-[0012], Zlot teaches that the map creation process generates new map geometry by identifying the time intervals of sensor logs (of sensors of an autonomous vehicle including cameras and radar) for a region, registering the associated environment geometry data into a common coordinate frame, and generating a geometric model of the world in that region, where the examiner understands that the sensor data must be collected and the map must be generated at least after the autonomous vehicle enters the region; see also paragraph [0022], where Zlot teaches that a “geographic region” can refer to “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.”); and
when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively; the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region).
Zlot is considered to be analogous to the claimed invention, as both pertain to the process of obtaining map data for use by an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zlot with the method of Lathrop, as doing so allows the vehicle to generate map data for areas where there are none, allowing autonomous vehicles to effectively traverse the areas where there was not sufficient map data previously.

Regarding claim 8, Lathrop teaches a high-precision map generation device, comprising: 
a processor (In paragraph [0046], Lathrop teaches that a computer program product in accordance with one embodiment comprises a tangible computer usable medium having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein); and 
a memory, configured to store software modules executable by the processor (In paragraph [0046], Lathrop teaches that a computer program product in accordance with one embodiment comprises a tangible computer usable medium (e.g., standard RAM, an optical disc, a USB drive, or the like) having computer-readable program code embodied therein, wherein the computer- readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein), 
wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory (In paragraph [0046], Lathrop teaches that “in general, a computer program product in accordance with one embodiment comprises a tangible computer usable medium (e.g., standard RAM, an optical disc, a USB drive, or the like) having computer-readable program code embodied therein, wherein the computer- readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein”), the software modules comprising: 
a first obtaining module, configured to obtain a local high-precision map in an autonomous vehicle (In paragraph [0040] and figures 1 and 2, Lathrop teaches that using the data obtained from the data sources of fig. 2 (satellite data, a vehicle data source, and/or a probe car as described in paragraph [0036]), the navigation system generates the map illustrated in fig. 1, or more specifically that the data from the individual data sources is aggregated to obtain an accurate depiction of the area surrounding the vehicle); 
a second obtaining module, configured to obtain a destination of the autonomous vehicle (In paragraph [0059], Lathrop teaches the user entering the destination input directly through the vehicle mounted controls of the navigation system); 
a determining module, configured to determine whether there is a high-precision map corresponding to a front road section according to the destination and the local high-precision map (In paragraph [0027], Lathrop teaches that a semi-autonomous vehicle may not have data pertaining to one or more segments of a navigational route due to, for example, the data having never been collected and stored into a database for subsequent use by automated vehicles; in paragraph [0044], Lathrop teaches calculating a PA (“Percent Autonomous”) value for route segments; i.e. “If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N%”; see also paragraph [0049] where a determination on whether the PA value is above a certain threshold for an upcoming segment of the route is described; see also paragraph [0046] where Lathrop teaches that the functions and methods described can be implemented via software modules); and 
a generating module, configured to prompt a driver of the autonomous vehicle to switch to a manual driving mode when there is no high-precision map corresponding to the front road section (In paragraph [0049], Lathrop teaches that upon approaching a segment on the route wherein the PA value is below a certain threshold, i.e. there is not adequate map data, the vehicle will warn the driver ahead of time to take manual control);
wherein the map information comprises point cloud data and image data collected by the radar and the camera (In paragraph [0021], Lathrop teaches that autonomous vehicles may also be configured to sense their surroundings using technologies such as radar and computer vision), and the generating module is configured to:
obtain a current location of the autonomous vehicle (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system); and
determine whether the current location is an entry point of a road (In paragraph [0049], Lathrop discloses that upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle; the examiner understands that the vehicle must determine if its position is the entry point of a “road”, where the “road” may be the segment on the route wherein the PA value is below a certain threshold (without adequate map data)).
Lathrop does not explicitly teach the generating module configured to generate the high-precision map according to map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters the front road section;
when the current location is the entry point of the road, generate a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road.
However, Zlot teaches a generating module configured to generate the high-precision map according to map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters the front road section (In paragraphs [0011]-[0012], Zlot teaches that the map creation process generates new map geometry by identifying the time intervals of sensor logs (of sensors of an autonomous vehicle including cameras and radar) for a region, registering the associated environment geometry data into a common coordinate frame, and generating a geometric model of the world in that region, where the examiner understands that the sensor data must be collected and the map must be generated at least after the autonomous vehicle enters the region; see also paragraph [0022], where Zlot teaches that a “geographic region” can refer to “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.”);
when the current location is the entry point of the road, generate a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively; the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zlot with the device of Lathrop, as doing so allows the vehicle to generate map data for areas where there are none, allowing autonomous vehicles to effectively traverse the areas where there was not sufficient map data previously.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Lathrop (WO 2014/139821 A1) and Zlot (US 2019/0302801 A1), in view of Saxena (US 11,080,562 B1), Watanabe (US 2018/0245929 A1), Le Chaffotec (US 2020/0223453 A1), Zhao (CN 109670376 A), and Bennie (US 2018/0113459 A1).

Regarding claim 4, the combination of Lathrop and Zlot does not explicitly disclose wherein each of the point cloud data and the image data comprises a time stamp, and generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, and a position coordinate of the road according to the point cloud data; obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Saxena teaches each of the point cloud data and the image data comprising a time stamp (In column 5, lines 44-54, Saxena teaches that sensor outputs from the sensors, including cameras and radar sensors, can be associated with timestamps that indicate the moment in time at which the information was perceived by the sensors).
Saxena is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saxena in the method of Lathrop and Zlot, as “the timestamps can be coordinated across different types of sensors to allow different types of sensor outputs to be compared and used jointly during subsequent processing” as Saxena suggests in column 5 lines 51-54.
The combination of Lathrop, Zlot, and Saxena does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, and a position coordinate of the road according to the point cloud data; obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Watanabe teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, (In paragraph [0071], Watanabe teaches that the external environment recognition unit recognizes the external environment around the vehicle based on the detection result of the external sensors including the shape of the road, and the width of the road, where the examiner understands the road shape to encompass the length of the road) and a position coordinate of the road (In paragraph [0072], Watanabe teaches that the external environment information includes information of the external environment that is associated with the position of the vehicle on the map, where the examiner understands the information of the road, as part of the external environment, to include at least a position coordinate relative to the vehicle position) according to the point cloud data (In paragraph [0056], Watanabe teaches where the external sensors include a camera and radar sensor.
Watanabe is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, and Saxena with the teachings of Watanabe because detecting specific features from camera and radar data would only require a software change to be implemented effectively, as is well understood in the art. Detailed analysis of the data captured by sensors present in Lathrop further supplements the map information for use in improved autonomous driving. Specifically, obtaining the length, width, and position coordinates of the road provide a more accurate two-dimensional understanding of the road for use in route calculation.
The combination of Lathrop, Zlot, Saxena, and Watanabe does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Le Chaffotec teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type of the road according to the image data (In paragraph [0041], Le Chaffotec teaches that the driving context evaluation module of the automated driver-assistance system comprises for example a camera that supplies data for determining the type of road being traversed (highway, fast lane or minor road) from particular characteristic parameters such as the width of the road, the marking on the road surface (color, width and spacing of the lines) and the potential presence of a barrier or median strip separating the two traffic directions).
Le Chaffotec is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, and Watanabe with the teachings of Le Chaffotec because detecting specific features from camera data would only require a software change to be implemented effectively, and doing so provides the advantage of making it “possible to establish the smoothness of the flow of road traffic” as La Chaffotec suggests in paragraph [0041], for example, by providing map information to provide understanding if the vehicle is operating in the start-and-stop environment of minor roads and intersections, or is operating in the smoother, flowing fast lane of a highway.
The combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Zhao teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type and a color of a marking line according to the image data (On pages 10 and 11 of the provided translation, Zhao teaches obtaining image data via a camera in step S110, and in steps S120 and S130 recognizing and extracting lane lines in categories including roadside, yellow solid line, yellow dashed-line, white solid line, or white dashed-line).
Zhao is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec with the teachings of Zhao because detecting specific features from camera data would only require a software change to be implemented effectively. The implementation of lane line detection introduces the advantage of providing a more detailed understanding of the vehicle’s environment, such as the size of the lanes or which lane lines the vehicle is allowed to cross, which facilitates safer operation of the vehicle, for example, during lane changes.
The combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Bennie further teaches generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp (In paragraph [0046], Bennie teaches that the processors of the autonomous vehicle build a 2D or 3D virtual map based on the measurements of local sensors, where the examiner understands the autonomous vehicle of Bennie to generate the virtual map based on the information as taught by the other references, where this information is based on the measurements of local sensors; see also paragraph [0039] where the local sensors include radar sensors and cameras, and  paragraph [0049] where the virtual map includes road properties, external vehicle properties, infrastructure properties, and environmental properties).
Bennie is considered analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao with the teachings of Bennie because detecting specific features from camera and radar data would only require a software change to be implemented effectively. Implementing the generated map information of the modified combination with the teachings of Bennie allows the creation of more detailed map data for use in improved autonomous navigation.

Regarding claim 11, the combination of Lathrop and Zlot does not explicitly disclose wherein each of the point cloud data and the image data includes a time stamp, and the generating module is configured to: obtain a length, a width, and a position coordinate of the road according to the point cloud data; obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Saxena teaches each of the point cloud data and the image data including a time stamp (In column 5, lines 44-54, Saxena teaches that sensor outputs from the sensors, including cameras and radar sensors, can be associated with timestamps that indicate the moment in time at which the information was perceived by the sensors).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saxena in the method of Lathrop and Zlot, as “the timestamps can be coordinated across different types of sensors to allow different types of sensor outputs to be compared and used jointly during subsequent processing” as Saxena suggests in column 5 lines 51-54.
The combination of Lathrop, Zlot, and Saxena does not explicitly disclose the generating module is configured to: obtain a length, a width, and a position coordinate of the road according to the point cloud data; obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Watanabe teaches that the generating module is configured to: obtain a length, a width, (In paragraph [0071], Watanabe teaches that the external environment recognition unit recognizes the external environment around the vehicle based on the detection result of the external sensors including the shape of the road, and the width of the road, where the examiner understands the road shape to encompass the length of the road) and a position coordinate of the road (In paragraph [0072], Watanabe teaches that the external environment information includes information of the external environment that is associated with the position of the vehicle on the map, where the examiner understands the information of the road, as part of the external environment, to include at least a position coordinate relative to the vehicle position) according to the point cloud data (In paragraph [0056], Watanabe teaches where the external sensors include a camera and radar sensor.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, and Saxena with the teachings of Watanabe because detecting specific features from camera and radar data would only require a software change to be implemented effectively, as is well understood in the art. Detailed analysis of the data captured by sensors present in Lathrop further supplements the map information for use in improved autonomous driving. Specifically, obtaining the length, width, and position coordinates of the road provide a more accurate two-dimensional understanding of the road for use in route calculation.
The combination of Lathrop, Zlot, Saxena, and Watanabe does not explicitly disclose the generating module is configured to: obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Le Chaffotec teaches that the generating module is configured to: obtain a type of the road according to the image data (In paragraph [0041], Le Chaffotec teaches that the driving context evaluation module of the automated driver-assistance system comprises for example a camera that supplies data for determining the type of road being traversed (highway, fast lane or minor road) from particular characteristic parameters such as the width of the road, the marking on the road surface (color, width and spacing of the lines) and the potential presence of a barrier or median strip separating the two traffic directions).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, and Watanabe with the teachings of Le Chaffotec because detecting specific features from camera data would only require a software change to be implemented effectively, and doing so provides the advantage of making it “possible to establish the smoothness of the flow of road traffic” as La Chaffotec suggests in paragraph [0041], for example, by providing map information to provide understanding if the vehicle is operating in the start-and-stop environment of minor roads and intersections, or is operating in the smoother, flowing fast lane of a highway.
The combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec does not explicitly disclose the generating module is configured to: obtain a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Zhao teaches that the generating module is configured to: obtain a type and a color of a marking line according to the image data (On pages 10 and 11 of 21 in the provided translation, Zhao teaches obtaining image data via a camera in step S110, and in steps S120 and S130 recognizing and extracting lane lines in categories including roadside, yellow solid line, yellow dashed-line, white solid line, or white dashed-line).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec with the teachings of Zhao because detecting specific features from camera data would only require a software change to be implemented effectively. The implementation of lane line detection introduces the advantage of providing a more detailed understanding of the vehicle’s environment, such as the size of the lanes or which lane lines the vehicle is allowed to cross, which facilitates safer operation of the vehicle, for example, during lane changes.
The combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao does not explicitly disclose the generating module is configured to: generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Bennie further teaches the generating module is configured to: generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp (In paragraph [0046], Bennie teaches that the processors of the autonomous vehicle build a 2D or 3D virtual map based on the measurements of local sensors, where the examiner understands the autonomous vehicle of Bennie to generate the virtual map based on the information as taught by the other references, where this information is based on the measurements of local sensors; see also paragraph [0039] where the local sensors include radar sensors and cameras, and  paragraph [0049] where the virtual map includes road properties, external vehicle properties, infrastructure properties, and environmental properties).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao with the teachings of Bennie because detecting specific features from camera and radar data would only require a software change to be implemented effectively. Implementing the generated map information of the modified combination with the teachings of Bennie allows the creation of more detailed map data for use in improved autonomous navigation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1), in view of Lathrop (WO 2014/139821 A1) and Zlot (US 2019/0302801 A1).
Moteki discloses a high-precision map generation method implemented by a server comprising a processor and a memory (In paragraph [0138], Moteki discloses that data management device 230 may be realized by a computer (processor and memory)), the method comprising:
obtaining a high-precision map reported by a vehicle (In fig. 16 and paragraphs [0141-0142], Moteki discloses that data management device 230 (server) receives the local map transmitted from the in-vehicle device 10);
obtaining road information corresponding to the high-precision map, and obtaining a corresponding navigation map according to the road information (In paragraph [0143], Moteki discloses that the reliability calculation unit 235 (of the server) generates a reidentification result (navigation map) of the location of the vehicle of each key frame of the local map (road information); the examiner understands the reidentification result to be a navigation map in that it at least comprises ordinary electronic map data (an electronic map of the location of the vehicle over time) and the key frame data to comprise at least road information);
scoring the high-precision map according to the navigation map (In fig. 16 and paragraphs [0143-0144], Moteki teaches that reliability calculation unit 235 (of data management device 230 calculates a reliability (score) of the local map based on comparing the local map to the re-identification result (navigation map), where the location of the vehicle in each key frame of the local map is compared to a reidentified location of the vehicle in each key frame); and
when a scoring value of the high-precision map is greater than a preset threshold, saving the high-precision map (In fig. 16 and paragraphs [0145-0147], Moteki teaches that if the reliability of the local map is larger than a threshold, data management device 230 updates the overall map by using the local map (at least adopts some aspect of the local map)).
Moteki does not explicitly disclose wherein the vehicle is an autonomous vehicle, and
wherein the high-precision map is generated based on map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters a front road section, and the front road section is determined based on a destination of the autonomous vehicle and a local high- precision map in the autonomous vehicle, wherein, the high-precision map is generated, when a current location of the autonomous vehicle is an entry point of a road, by generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road.
However, Lathrop teaches wherein the vehicle is an autonomous vehicle (In paragraph [0026], Lathrop teaches planning and optimizing a route using a semi-autonomous or fully autonomous vehicle), and
wherein the front road section is determined based on a destination of the autonomous vehicle and a local high-precision map in the autonomous vehicle (In paragraph [0040] and figures 1 and 2, Lathrop teaches that using the data obtained from the data sources of fig. 2 (satellite data, a vehicle data source, and/or a probe car as described in paragraph [0036]), the navigation system generates the map illustrated in fig. 1, or more specifically that the data from the individual data sources is aggregated to obtain an accurate depiction of the area surrounding the vehicle, where the system determines a number of possible routes to the destination; the examiner understands the route to be the front road section).
Lathrop is considered to be analogous to the claimed invention in that they both pertain to determining a route for an autonomous vehicle based on a destination. It would be obvious to implement determining a route based on a destination and map as taught by Lathrop with the method of Moteki, where doing so allows a local map as disclosed by Moteki to be generated at or on the way to a specified destination. This is advantageous in that it provides more control over the system, increasing the versatility of its use. Additionally, utilizing autonomous driving is advantageous in that, for example, it can decrease the burden on the driver required for manually operating the vehicle.
The combination of Moteki and Lathrop does not explicitly disclose wherein the high-precision map is generated based on map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters a front road section, wherein, the high-precision map is generated, when a current location of the autonomous vehicle is an entry point of a road, by generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road..
However, Zlot teaches wherein the high-precision map is generated based on map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters a front road section (In paragraphs [0011]-[0012], Zlot teaches that the map creation process generates new map geometry by identifying the time intervals of sensor logs (of sensors of an autonomous vehicle including cameras and radar) for a region, registering the associated environment geometry data into a common coordinate frame, and generating a geometric model of the world in that region, where the examiner understands that the sensor data must be collected and the map must be generated at least after the autonomous vehicle enters the region; see also paragraph [0022], where Zlot teaches that a “geographic region” can refer to “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.”), wherein, the high-precision map is generated, when a current location of the autonomous vehicle is an entry point of a road, by generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively; the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region).
Zlot is considered to be analogous to the claimed invention in that they both pertain to generating a map via an autonomous vehicle after it enters a front road section. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating the map after the vehicle enters the front road section as taught by Zlot with the front road section and corresponding method of Moteki and Lathrop, where the geographic region as defined by Zlot as “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.” in paragraph [0022] encompasses the route as taught by Lathrop. This is advantageous as it allows a local map as disclosed by Moteki to be generated only within a particular region, which again provides more specific control over when and where system generates the map.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1), Lathrop (WO 2014/139821 A1), and Zlot (US 2019/0302801 A1), in view of Wheeler (US 2018/0188045 A1).
The combination of Moteki, Lathrop, and Zlot does not explicitly disclose the high-precision map generation method further comprising: receiving a high-precision map request message from another autonomous vehicle, wherein the high-precision map request message comprises the road information; and obtaining the saved high-precision map based on the road information and transmitting the high-precision map to the another autonomous vehicle.
However, Wheeler teaches receiving a high-precision map request message from another autonomous vehicle, wherein the high-precision map request message comprises the road information (In paragraph [0036], Wheeler teaches that if an autonomous vehicle needs to drive along a route, the vehicle computing system of the autonomous vehicle provides information describing the route being traveled to the online HD map system); and 
obtaining the saved high-precision map based on the road information and transmitting the high-precision map to the another autonomous vehicle (In paragraph [0036], Wheeler teaches that if an autonomous vehicle needs to drive along a route, the vehicle computing system of the autonomous vehicle provides information describing the route being traveled to the online HD map system, and in response, the online HD map system provides the required HD maps for driving along the route).
Wheeler is considered to be analogous to the claimed invention, as both pertain to providing map information for use by an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the time of filing to use the teachings of Wheeler in the method of Moteki, Lathrop, and Zlot, as storing the map information elsewhere to be communicated to the autonomous vehicle when needed alleviates the need for the autonomous vehicle to contain large amounts of map information in its memory.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki (US 2019/0257659 A1), Lathrop (WO 2014/139821 A1), and Zlot (US 2019/0302801 A1), in view of Baik (US 2019/0265045 A1).
The combination of Moteki, Lathrop, and Zlot does not explicitly disclose receiving a plurality of high-precision maps from a plurality of autonomous vehicles at the same time; scoring the plurality of high-precision maps respectively according to the navigation map; selecting the high-precision map with the highest scoring value from the high-precision maps whose scoring values are greater than the preset threshold; and saving the high-precision map with the highest scoring value.
However, Baik teaches receiving a plurality of high-precision maps from a plurality of autonomous vehicles at the same time (In paragraph [0058], Baik teaches that the server may generate detailed map data using a plurality of pieces of detailed map data collected by a plurality of vehicles); 
scoring the plurality of high-precision maps respectively according to the navigation map (In paragraph [0257-0258], Baik teaches that the server 400 may determine one piece of detailed map data having a highest reliability or highest score; the examiner understands the maps may be scored at the server as disclosed by Moteki); 
selecting the high-precision map with the highest scoring value from the high-precision maps whose scoring values are greater than the preset threshold ((In paragraph [0257-0258], Baik teaches that the server 400 may determine one piece of second detailed map data provided by a user (vehicle) having a highest reliability or highest score among the plurality of pieces of second detailed map data to be stitched together with the first detailed map data); and 
saving the high-precision map with the highest scoring value ((In paragraph [0259], Baik teaches that the server 400 may generate a single global map by continuously stitching pieces of detailed map data uploaded by a plurality of users with each other (saving at least some aspect of the detailed map data to a global map)).
Baik is considered to be analogous to the claimed invention in that they both pertain to selecting map data uploaded from a vehicle with a highest scoring value to be saved at a server. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Baik with the method of Moteki, Lathrop, and Zlot, where comparing the reliability values of several maps at once is advantageous int hat it increases the efficiency of the process and cuts down on the processing time required at the server, especially in the case where a server may be receiving large amounts of map data from a large plurality of vehicles.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (WO 2014/139821 A1) and Zlot (US 2019/0302801 A1), in view of Moteki (US 2019/0257659 A1).

Regarding claim 15, the combination of Lathrop and Zlot does not explicitly disclose sending the high-precision map to a server, wherein the server scores the high-precision map according to a navigation map corresponding to the front road section, and when a scoring value is greater than a preset threshold, the server adopts the high-precision map.
However, Moteki teaches sending the high-precision map to a server (In fig. 16 and paragraphs [0141-0142], Moteki teaches that data management device 230 (server) receives the local map transmitted from the in-vehicle device 10), wherein the server scores the high-precision map according to a navigation map corresponding to the front road section (In fig. 16 and paragraphs [0143-0144], Moteki teaches that reliability calculation unit 235 (of data management device 230 calculates a reliability (score) of the local map based on comparing the local map to the re-identification result (navigation map), where the location of the vehicle in each key frame of the local map is compared to a reidentified location of the vehicle in each key frame), and when a scoring value is greater than a preset threshold, the server adopts the high-precision map (In fig. 16 and paragraphs [0145-0147], Moteki teaches that if the reliability of the local map is larger than a threshold, data management device 230 updates the overall map by using the local map (at least adopts some aspect of the local map)).
Moteki is considered to be analogous to the claimed invention in that they both pertain to a map management server that updates its overall map based on scoring local maps created by and received from vehicles. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement sending the map to a server to be scored and used for updating an overall map as taught by Moteki with the high-precision map generation method as disclosed by the combination of Lathrop and Zlot, where collecting local maps at a server allows collection and access of an overall map by a plurality of vehicles or in-vehicle devices as suggested by Moteki in paragraph [0044] for example. Additionally scoring the reliability of the local map before using the local map to update the overall map is advantageous in that it ensures an increased accuracy of the information of the overall map as suggested by Moteki in paragraph [0147].

Regarding claim 16, the combination of Lathrop and Zlot does not explicitly disclose a processing module, configured to send the high-precision map to a server, wherein the server scores the high-precision map according to a navigation map corresponding to the front road section, and when a scoring value is greater than a preset threshold, the server adopts the high-precision map.
However, Moteki teaches a processing module, configured to send the high-precision map to a server (In fig. 16 and paragraphs [0141-0142], Moteki teaches that data management device 230 (server) receives the local map transmitted from the in-vehicle device 10; see also paragraph [0104], where Moteki discloses that control unit 14 of in-vehicle device 10 may be realized by a computer 50 (processor)), wherein the server scores the high-precision map according to a navigation map corresponding to the front road section (In fig. 16 and paragraphs [0143-0144], Moteki teaches that reliability calculation unit 235 (of data management device 230 calculates a reliability (score) of the local map based on comparing the local map to the re-identification result (navigation map), where the location of the vehicle in each key frame of the local map is compared to a reidentified location of the vehicle in each key frame), and when a scoring value is greater than a preset threshold, the server adopts the high-precision map (In fig. 16 and paragraphs [0145-0147], Moteki teaches that if the reliability of the local map is larger than a threshold, data management device 230 updates the overall map by using the local map (at least adopts some aspect of the local map)).
Moteki is considered to be analogous to the claimed invention in that they both pertain to a map management server that updates its overall map based on scoring local maps created by and received from vehicles. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement sending the map to a server to be scored and used for updating an overall map as taught by Moteki with the high-precision map generation method as disclosed by the combination of Lathrop and Zlot, where collecting local maps at a server allows collection and access of an overall map by a plurality of vehicles or in-vehicle devices as suggested by Moteki in paragraph [0044] for example. Additionally scoring the reliability of the local map before using the local map to update the overall map is advantageous in that it ensures an increased accuracy of the information of the overall map as suggested by Moteki in paragraph [0147].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665